DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s contention (see pages 6-7 filed 01 September 2022) with respect to the rejection of claims 1-6 under 35 U.S.C. 112(b) has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of claims 1-6 under 35 U.S.C. 112(b)has been withdrawn.

3.	Applicant’s contention (see page 7 filed 01 September 2022) with respect to the rejection of claims 12 and 18 under 35 U.S.C. 102 has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of claims 12 and 18 under 35 U.S.C. 102has been withdrawn.  
  Subsequently, the prior art rejections of all claims dependent therefrom are withdrawn.

Claims Allowable - Reasons for Allowance
	This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

4.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed.  None of the prior art cited could anticipate, or be combined to render obvious during a second lap, responsive to approaching the portion, limit power output by the-at least one of the plurality of powertrain subsystem components causing temperature of at least one of the plurality of powertrain subsystem components to fall and, upon entering the portion, increase power output to the maximum power threshold causing the temperature to rise, such that a difference in temperature between initiation of the limiting and exiting of the portion approaches zero.
Independent claims 12 and 19 are allowable for those reasons mentioned in the prior office action.
Subsequently, claims 2-6, 14-18, 20, and 21 are also now allowable due to dependence on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Withdrawn Claims
5.	This application is in condition for allowance except for the presence of claims 7-11, directed to Group II non-elected without traverse.  Accordingly, claims 7-11 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663                                                                                                                                                                                            	07 September 2022